Citation Nr: 0127617	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  01-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to January 1946.  
The veteran and appellant were married from January 1944 
until the veteran's death on April [redacted], 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to accrued benefits.  A notice of 
disagreement was received in May 2000; a statement of the 
case was issued in August 2001; and a substantive appeal was 
received in October 2001.  


FINDINGS OF FACT

1. Service connection for asbestosis was awarded by rating 
decision in April 1993, with a 60 percent evaluation, 
effective from March 8, 1991.  

2. The veteran died on April [redacted], 1999.  The death certificate 
listed the immediate cause of death as respiratory failure 
due to or as a consequence of emphysema and service-
connected asbestosis.

3. In a communication received in October 1993, the veteran 
requested an earlier effective date for the award of 
service connection for asbestosis.

4. The veteran's claim for an effective date prior to March 
8, 1991, was pending at the time of his death on April [redacted], 
1999; the cause of the veteran's death was his service-
connected asbestosis.  

5. The period, for which benefits were sought in the claim 
pending at the veteran's death, was more than two years 
prior to the veteran's death.  


CONCLUSION OF LAW

The appellant's claim for accrued benefits is without legal 
merit.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110, 5121 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000 (VCAA), 38 C.F.R. §§ 3.400, 3.1000 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual and Procedural Background

In March 1986, the veteran filed an initial claim for service 
connection for asbestosis.  By rating decision in August 
1986, the RO denied service connection for restrictive lung 
disease, claimed as asbestosis, based on medical judgment 
that the veteran's asbestos exposure would have been minimal 
and that no relationship existed between the veteran's 
service and his claimed asbestosis.  The veteran timely 
perfected an appeal to this decision with the filing of a 
notice of disagreement and, after issuance of a statement of 
the case, a substantive appeal.  

In February 1988, the Board remanded the claim to the RO for 
further development, to include obtaining medical records and 
a VA pulmonary examination.  Following completion of this 
development, the claim was returned to the Board.  In May 
1989, the Board found that a chronic pulmonary disorder, to 
include as a residual of exposure to asbestos, was not 
present during service and was initially demonstrated many 
years after service.  The Board found that the evidence of 
record was insufficient to establish that a chronic pulmonary 
disorder resulted from exposure to asbestos during service.  
Therefore, the Board denied the veteran's claim for service 
connection for a chronic pulmonary disorder, claimed as a 
residual of exposure to asbestos.  

In June 1989, the veteran indicated that his disagreement 
with the Board's May 1989 decision.  Later that month, the 
veteran was informed that the Board's decision was final and 
no further appellate action could be taken on the same 
factual basis.  The notice explained that the veteran's 
options were to request reconsideration or a reopening of the 
claim based on new and material evidence.  Both options were 
explained to the veteran.  

In March 1991, the veteran requested that his claim for 
service connection for a chronic pulmonary disorder be 
reopened.  In March 1991, the RO confirmed and continued the 
prior denial for service connection for asbestosis.  The RO 
indicated that, while the evidence that had been submitted 
was new, it was not considered material.  The veteran timely 
perfected an appeal to this decision.  The veteran submitted 
additional evidence, which, in a rating decision in January 
1992, the RO found to be new and material.  However, the RO 
found that service connection for a lung condition related to 
asbestos exposure remained denied.  The veteran appealed the 
1992 RO decision to the Board.

In April 1993, the Board concurred with the RO's reopening of 
the claim and then, after consideration of the additional 
evidence and the previously considered evidence, granted the 
appeal, finding that the veteran was exposed to asbestos in 
service and had an asbestos related lung disease that was 
reasonably attributable to his service. By rating decision in 
April 1993, the RO implemented this decision with an award of 
a 60 percent evaluation for asbestosis, effective from March 
8, 1991.  

In May 1993, the veteran filed a claim for a total disability 
evaluation due to individual unemployability.  In a 
statement, received in October 1993, the veteran stated that 
he did not understand why the effective date was in March 
1991 when his initial claim was filed in 1986.  The Board 
accepts such as a claim for an earlier effective date for the 
award of service connection for asbestosis.  By rating 
decision in September 1994, the RO granted a 100 percent 
evaluation for service-connected asbestosis, effective from 
May 17, 1993.  Individual unemployability was also granted 
for the period from March 8, 1991 through May 16, 1993, and 
entitlement to special monthly compensation under 38 U.S.C. § 
1114(left) was awarded, effective May 17, 1993.  

In a letter to the President, dated in December 1996, the 
veteran continued to disagree with the effective date of the 
award, noting that his claim was first filed in March 1986.  
He stated that he felt he was entitled to compensation from 
March 1986 to May 1993 with a 100 percent evaluation.  The RO 
adjudicated this and other subsequent letters to the RO 
seeking an earlier effective date, as untimely notices of 
disagreement to the 1994 RO decisions.  The veteran timely 
perfected appeals to the RO's determination that these 
statements were not timely notices of disagreement.  The 
Board notes that the veteran initially sought an earlier 
effective date for the award of service connection for 
asbestosis in October 1993.  That issue was never fully 
addressed by the RO and the claim remained open at the 
veteran's death.  

The veteran died on April [redacted], 1999.  The death certificate 
listed the immediate cause of death as respiratory failure 
due to or as a consequence of emphysema and asbestosis.  In 
May 1999, the appellant filed an "Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits."  By rating decision in May 1999, the RO granted 
service connection for the cause of the veteran's death and 
found that basic eligibility to Dependents' Educational 
Assistance was established.  The rating decision included no 
adjudication of the issue of entitlement to accrued benefits, 
including based on the veteran's pending claim for an earlier 
effective date for the award of service connection for 
asbestosis (being adjudicated by the RO on a procedural 
issue).  In the notice letter, dated in June 1999, the RO 
noted, "An accrued benefit is any money VA owed your late 
husband at the time of his death.  We cannot approve your 
claim for accrued benefits because VA did not owe him any 
money."  No mention was made of the veteran's pending claim.  

In June 1999, the appellant requested that the veteran's 
appeal be continued.  The appellant was informed that the 
appeal of a veteran is terminated upon his death.  (As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).)  The appellant was also 
informed that if she sought to appeal the "decision" 
denying accrued benefits, she should file a notice of 
disagreement.  In December 1999, the appellant submitted a 
letter to the RO noting disagreement with the determination 
as to accrued benefits.  However, the appellant did not sign 
the letter.  In May 2000, a letter was received at the RO 
from the appellant through the President, continuing to 
express disagreement with the RO's determination of the 
effective date of the award of service connection for 
asbestosis and the denial of accrued benefits.  Such was a 
timely notice of disagreement to the May 1999 rating decision 
and June 1999 notice denying accrued benefits.  In December 
2000, the RO noted that the appellant was notified in June 
1999 that her claim for accrued benefits had been denied 
and that the appellant did not timely appeal from that 
decision.  In her "notice of disagreement" to this 
decision, the appellant correctly stated that specific 
language is not required in a notice of disagreement, 38 
C.F.R. § 20.201 (2001), and that in all of her statements 
received within one year from the June 1999 determination, 
she indicated that she wished to continue the veteran's 
appeal.  Such is reasonably interpreted as disagreement with 
the determination as to accrued benefits, as the appellant 
was clearly seeking any benefits due to the veteran based on 
his unresolved claims.  


II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new duty to assist law and 
regulations.  The record in this case includes medical 
treatment records, VA examinations, and statements from both 
the veteran and appellant.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim. 
Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to accrued benefits.  The discussions in the 
notice to the rating decision and statement of the case, 
although decided on a separate basis, have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and its implementing regulations.  As discussed above, 
VA has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the appellant 
of the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
appellant or her representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice her.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).  The 
Board also notes that the RO included all of the applicable 
law and regulations in the Statement of the Case issued to 
the appellant, to include 38 C.F.R. § 3.1000, which includes 
the provision that awards of accrued benefits are available 
only for a period of time not to exceed two years prior to 
the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulations, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Despite the procedural abnormalities noted in the "Factual 
and Procedural Background" section of this decision, the 
Board finds that the issue of entitlement to accrued 
benefits, based on the veteran's pending claim for an 
effective date prior to March 8, 1991, for award of service 
connection for asbestosis, is properly before the Board, and 
the Board now proceeds to address that issue on its merits.  
The Board notes that the veteran had also properly perfected 
an appeal to the RO's procedural determination that the 
notice of disagreement to the effective date was not timely.  
As the Board finds that a proper claim was pending, that 
issue is moot and the underlying claim is addressed herein.  

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death ("accrued benefits") and due and 
unpaid for the period not to exceed two years, shall, upon 
the death of such individual be paid to the living person 
first listed as follows: (1) his spouse, (2) his children (in 
equal shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

In order for a claimant to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  By statute, entitlement to accrued 
benefits must be based on evidence in the file at the time of 
death, or evidence, such as VA records, deemed to be of 
record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Zevalkink, supra.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2001). 

As noted above, at the time of his death, the veteran had a 
claim pending for entitlement to an effective date prior to 
March 8, 1991, for award of service connection for 
asbestosis.  The veteran argued that his claim had initially 
been filed in March 1986, and that the effective date should 
have been the date of receipt of the initial claim.  However, 
awards of accrued benefits are available only for a period of 
time not to exceed two years prior to the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Therefore, 
there can be no legal basis for entitlement to any accrued 
benefits pertaining to any period prior to April [redacted], 1997 (the 
date two years prior to the date of the veteran's death).  
The claim, pending at the veteran's death, concerned benefits 
for a period from March 1986 to March 1991, well before the 
two year limitation period.  The appellant has made no 
contentions that any benefits were unpaid and due for the 
period from April 1997 to April 1999.  Since the law 
pertaining to eligibility for the claimed benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis, 6 Vet. App. at 430.









ORDER

The appeal is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

